BOYER, Chief Judge.
Appellant seeks reversal of his conviction, entered pursuant to a plea of guilty, for possession of marijuana less than five grams and eleven-month sentence thereon. The sole ground for reversal is that the trial court erred in accepting appellant’s plea of guilty without first determining that there was an underlying factual basis for the plea. We affirm for the same reasons as those set forth in Estes v. State, Fla.App. 1st 1974, 294 So.2d 122, aff’d. Fla.1975, 316 So.2d 276.
Affirmed.
McCORD and MILLS, JJ., concur.